Citation Nr: 1719368	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  17-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Army from June 1950 to June 1953, to include a tour of combat duty in Korea; the Veteran was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for tinnitus.  

The May 2015 decision also denied service connection for PTSD and a major depressive disorder; the Veteran initiated an appeal of these issues as well, but the RO granted the benefits sought in full in a November 2016 rating decision.  No further question remains for appellate consideration with regard to the psychiatric disabilities.

The Board notes that in a September 2016 decision, the RO declined to reopen previously denied claims of service connection for peripheral neuropathy of the left and right lower extremities.  The Veteran filed a notice of disagreement (NOD) with the denials in February 2017; no statement of the case (SOC) has yet been issued.  However, as review of the corporate record and VA systems reveals that the RO has noted the NOD and has taken steps to process the appeal, the Board declines to take jurisdiction of those issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an April 2014 rating decision, the RO granted service connection for bilateral hearing loss.  In the same May 2015 rating decision which denied service connection for tinnitus and is on appeal here, the RO then proposed severing service connection for bilateral hearing loss.  A clear and unmistakable error was cited, in that the VA examiner's opinion had been misquoted.  He had offered a negative nexus opinion, not a positive one as was reported in April 2014. 

The proposed severance was countersigned and endorsed by second and third signature authorities, in the persons of a Decision Review Officer (DRO) and the Veterans Service Center Manager (VSCM).  The Veteran filed an NOD to aspects of the May 2015 decision, leading to this appeal, but did not address the proposed severance. 

However, the master record reflected in repeated rating codesheets continues to show service connection remains in effect for hearing loss.  The RO has not, based on review of the claims file, taken any action with regard to either implementing or withdrawing the proposed severance.  

The question of service connection for tinnitus is inextricably intertwined with the question of service connection for hearing loss.  The opining VA doctor has related the two conditions, and so the open question of the service connection status of hearing loss prevents action on the tinnitus appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.   Take appropriate action to resolve the outstanding question of proposed severance of service connection for hearing loss.  All relevant documents associated with this action must be uploaded to the electronic claims file.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

